         Case 3:19-cv-00284-JR           Document 35        Filed 07/23/20      Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



LAURIE POWERS,                                          Case No. 3:19-cv-284-JR

                 Plaintiff,                             OPINION AND ORDER

        v.

VIOLET ENERGY, INC.
d/b/a Violet Power,
a Delaware corporation,

                 Defendant.


Philip M. Lebenbaum, HOLLANDER, LEBENBAUM, GANNICOTT & PATRICK, 1500 SW First
Avenue, Suite 700, Portland, OR 97201. Of Attorneys for Plaintiff.

Matthew D. Colley, BLACK HELTERLINE LLC, 805 SW Broadway, Suite 1900, Portland, OR
97205; Susan K. Eggum, EGGUM LLC, 2025 NE 44th Avenue, Suite 424, Portland, OR 97213.
Of Attorneys for Defendant.

Michael H. Simon, District Judge.

        Before the Court is Defendant’s motion for relief from default judgment, pursuant to

Rule 60(b)(1) of the Federal Rules of Civil Procedure. For the reasons that follow, Defendant’s

motion is granted subject to just terms. Plaintiff has leave to file a petition for Plaintiff’s

reasonable attorney fees incurred in moving for and obtaining an order of default and default

judgment, which Plaintiff would not have incurred but for Defendant’s failure timely to respond

to Plaintiff’s summons and Complaint. Further, discovery shall be completed promptly.



PAGE 1 – OPINION AND ORDER
         Case 3:19-cv-00284-JR           Document 35       Filed 07/23/20     Page 2 of 11




                                            STANDARDS

       Rule 60 provides, in relevant part:

                 (b) GROUNDS FOR RELIEF FROM A FINAL JUDGMENT, ORDER, OR
                 PROCEEDING. On motion and just terms, the court may relieve a
                 party or its legal representative from a final judgment, order, or
                 proceeding for the following reasons:

                        (1) mistake, inadvertence, surprise, or excusable neglect[.]

                 (c)    TIMING AND EFFECT OF THE MOTION.

                         (1) Timing. A motion under Rule 60(b) must be made
                 within a reasonable time—and for reasons (1), (2), and (3) no more
                 than a year after the entry of the judgment or order or the date of
                 the proceeding.

Fed. R. Civ. P. 60(b)(1), 60(c)(1).

       The Ninth Circuit has explained that when considering a motion to set aside a default

judgment, “[o]ur starting point is the general rule that default judgments are ordinarily

disfavored. Cases should be decided upon their merits whenever reasonably possible.” NewGen,

LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016). A court then considers the following

seven factors:

                 (1) the possibility of prejudice to the plaintiff, (2) the merits of
                 plaintiff’s substantive claim, (3) the sufficiency of the complaint,
                 (4) the sum of money at stake in the action; (5) the possibility of a
                 dispute concerning material facts; (6) whether the default was due
                 to excusable neglect, and (7) the strong policy underlying the
                 Federal Rules of Civil Procedure favoring decisions on the merits.

Id. (citing Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)).

       Regarding the second factor, the merits of plaintiff’s substantive claim, some courts have

described this factor as asking whether the party moving to set aside the default judgment has a

“meritorious defense.” See, e.g., Hawaii Carpenters’ Tr. Funds v. Stone, 794 F.2d 508 (9th

Cir. 1986). That does not mean, however, that in resolving a motion under Rule 60(b)(1), a court




PAGE 2 – OPINION AND ORDER
         Case 3:19-cv-00284-JR           Document 35        Filed 07/23/20      Page 3 of 11




must decide the merits of the case as would occur after discovery and trial. Instead, “the

underlying concern . . . is to determine whether there is some possibility that the outcome of the

suit after a full trial will be contrary to the result achieved by the default.” Id. at 513. “A party in

default thus is required to make some showing of a meritorious defense as a prerequisite to

vacating an entry of default.” Id.

        Regarding the sixth factor, excusable neglect, a party must present a “credible, good faith

explanation” for any “apparent bad faith intention to take advantage of the opposing party,

interfere with judicial decisionmaking, or otherwise manipulate the legal process.” Id.; see also

United States v. Aguilar, 782 F.3d 1101, 1105 (9th Cir. 2015) (stating that when evaluating the

issue of “excusable neglect” under Rule 60(b)(1), a court should consider whether the party

seeking to set aside the default “engaged in culpable conduct,” has a “meritorious defense,” and

whether “reopening the default judgment would prejudice the other party”). As the Ninth Circuit

also has stated:

                A defendant’s conduct is culpable if he has received actual or
                constructive notice of the filing of the action and intentionally
                failed to answer. As we have previously explained, in this context
                the term “intentionally” means that a movant cannot be treated as
                culpable simply for having made a conscious choice not to answer;
                rather, to treat a failure to answer as culpable, the movant must
                have acted with bad faith, such as an intention to take advantage of
                the opposing party, interfere with judicial decisionmaking, or
                otherwise manipulate the legal process. We have typically held that
                a defendant’s conduct was culpable for purposes of the good cause
                factors where there is no explanation of the default inconsistent
                with a devious, deliberate, willful, or bad faith failure to respond.

United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1092 (9th

Cir. 2010) (simplified). Further, “simple carelessness is not sufficient to treat a negligent failure




PAGE 3 – OPINION AND ORDER
           Case 3:19-cv-00284-JR       Document 35        Filed 07/23/20     Page 4 of 11




to reply as inexcusable, at least without a demonstration that other equitable factors, such as

prejudice, weigh heavily in favor of denial of the motion to set aside a default.” Id.1

                                         BACKGROUND

       In this lawsuit, Laurie Powers (Powers) alleges that Violet Energy, Inc. (Violet Energy)

hired Powers, first as Chief of Staff and then as Chief Operating Officer of Violet Energy, at an

agreed upon annual salary. Powers further alleges that she performed all the duties of her

positions from January 2018 through August 28, 2018, but Violet Energy never paid Powers any

wages or reimbursed Powers for expenses that she incurred. Powers alleges a wage claim under

Oregon law. The Court has diversity jurisdiction.

       Powers served a summons and complaint on the registered agent for Violet Energy on

March 8, 2019. Powers moved for an order of default on April 9, 2019, which the Court granted

on April 10, 2019. On May 9, 2019, Powers moved for default judgment, which the Court

granted on May 10, 2019. On April 27, 2020, 353 days after service (13 days shy of one year),

Violet Energy moved for relief from judgment, pursuant to Rule 60(b)(1).

                                          DISCUSSION

       The Court first determines the timeliness of the motion under Rule 60(c)(1). Next, the

Court evaluates the seven factors identified in NewGen, 840 F.3d at 616, including excusable




       1
          Similarly, the Supreme Court has explained that “for purposes of Rule 60(b), ‘excusable
neglect” is understood to encompass situations in which the failure to comply with a filing
deadline is attributable to negligence. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.
P’ship, 507 U.S. 380, 394 (1993). Further, the relevant “guideposts for determining what sorts of
neglect will be considered ‘excusable’” are “the danger of prejudice. . . , the length of the delay
and its potential impact on judicial proceedings, the reason for the delay, including whether it
was within the reasonable control of the movant, and whether the movant acted in good faith.”
Id. at 395.



PAGE 4 – OPINION AND ORDER
         Case 3:19-cv-00284-JR          Document 35       Filed 07/23/20     Page 5 of 11




neglect. Finally, the Court considers whether, if the motion to set aside the default judgment

were granted, any additional “just terms” would be needed pursuant to Rule 60(b).

A. Timeliness

       Rule 60(c)(1) provides that a motion for relief from judgment “must be made within a

reasonable time” and, for motions pursuant to Rule 60(b)(1), “no more than a year after the entry

of the judgment.” Fed. R. Civ. P. 60(c)(1). Because the default judgment in this case was entered

on May 10, 2019 and Defendant’s motion for relief was filed on April 27, 2020, Defendant’s

motion is timely under the first clause of Rule 60(c)(1), by the skin of its teeth. The Court,

however, also must determine whether Defendant’s motion was made within a “reasonable

time.” A motion filed under Rule 60(b)(1) “may be denied, although it was filed within the one

year period, if the district court finds that the defendant was guilty of laches or unreasonable

delay.” Meadows v. Dominican Republic, 817 F.2d 517, 520-21 (9th Cir. 1987).

       Defendant’s chief executive officer explains that Defendant first learned in August 2019,

through a financial due diligence process conducted by a potential banking partner, that Plaintiff

had obtained a default judgment. ECF 16, at ¶ 15. Defendant then “made inquiries as to how to

respond” and only after Defendant’s retention of new legal counsel did Defendant learn of the

opportunity “to seek relief from the default judgment” and defend the lawsuit on the merits. Id.

       Although Defendant’s written submissions do not state when Defendant retained new

legal counsel, at oral argument Defendant’s counsel stated that she was first contacted by

Defendant in December 2019 and then spent some time investigating whether there was an

appropriate basis for seeking relief from judgment. As noted, Defendant’s motion for relief from

judgment was filed on April 27, 2020. The Court finds that Defendant moved for relief within a

reasonable time, although this is a close call.




PAGE 5 – OPINION AND ORDER
         Case 3:19-cv-00284-JR           Document 35       Filed 07/23/20      Page 6 of 11




B. The Seven NewGen Factors

        1. Prejudice to the Plaintiff

        Other than commenting on the length of delay, Plaintiff does not contend that

Defendant’s failure timely to respond to Plaintiff’s Complaint has caused any specific prejudice

to Plaintiff. See ECF 23 at 11. The only prejudice that may be present would be the time and fees

incurred by Plaintiff’s counsel in preparing Plaintiff’s motion for order of default (ECF 8, 9,

and 10) and Plaintiff’s motion for default judgment (ECF 12 and 13). Plaintiff has leave to file a

petition for attorney fees for this work pursuant to the Court’s authority under Rule 60(b) to set

“just terms” for the granting of Defendant’s motion for relief from default judgment. This factor,

in conjunction with appropriate “just terms,” supports allowing the underlying dispute to be

resolved on the merits.

        2. The Merits of Plaintiff’s Substantive Claim

        The primary dispute in this lawsuit appears, at least at this stage of the litigation, to be

whether Plaintiff was Defendant’s employee working for an agreed-upon salary, as Plaintiff

alleges, ECF 1, or whether Defendant had no employees and Plaintiff was merely one of “a

number of individuals [who] offered to volunteer their time to assist” Defendant’s chief

executive officer, as Defendant contends. ECF 4, at ¶¶ 9-10, 16. In support of Plaintiff’s position,

Plaintiff submits, among other documents, a letter to Plaintiff from Defendant dated August 29,

2018. That letter reads, in its entirety, as follows:

                On behalf of Violet Power, I want to thank you for your service to
                the company through your resignation date of August 27, 2018.

                To compensate you for work performed, Violet Power will
                disburse the amount of $189,524.90. This amount is comprised of
                $175,784.62 in accrued wages and $13,740.68 in expense
                reimbursement. This amount will be paid seven (7) business days
                after Violet Power secures start-up financing.



PAGE 6 – OPINION AND ORDER
            Case 3:19-cv-00284-JR        Document 35        Filed 07/23/20      Page 7 of 11




                Thank you for the role you played during our start-up operations.
                We wish you much success in your future endeavors.

ECF 33 at 5 (Ex. C-1). The letter purports to be signed by Desari Strader, the chief executive

officer of Defendant Violet Energy, Inc., doing business as Violet Power. Further, it appears that

a PDF copy of this letter was attached to an email sent on September 4, 2018 from Ms. Strader to

Ms. Powers. On its face, this letter and other documents2 appear to support Plaintiff’s position on

the merits.3

        Ms. Strader, however, in a declaration signed under penalty of perjury, asserts that

Plaintiff, Ms. Powers, “forged” Ms. Strader’s signature on that correspondence. ECF 16 at ¶ 16.

At oral argument, the parties agreed that the letter dated August 29, 2018, bearing Ms. Strader’s

signature (ECF 33 at 5; Ex. C-1) was “signed” with Ms. Strader’s electronic (or mechanical)

signature. The parties also agreed that Ms. Powers and Ms. Strader each had access to

Ms. Strader’s electronic signature. The disagreement appears to be that Ms. Powers contends that

she received the August 29th letter from Ms. Strader with Ms. Strader’s electronic signature

already affixed, while Ms. Strader contends that Ms. Powers “forged” that letter and placed

Ms. Strader’s electronic signature on that letter without the knowledge or consent of

Ms. Strader.4 This factual dispute is sufficient to establish “some possibility that the outcome of

the suit after a full trial will be contrary to the result achieved by the default,” which is all that


        2
         For example, Plaintiff also submits an email from Ms. Strader to Ms. Powers dated
June 30, 2018, in which Ms. Strader writes “$269,000 in annual pay” with “Starting bonus and
back-up - $112,000.00.” See ECF 33 at 3 (Ex. A).
        3
          The Court saves for another day the issue of what meaning and legal effect, if any, to
attach to the statement in the second paragraph of the August 29th letter: “This amount will be
paid seven (7) business days after Violet Power secures start-up financing.”
        4
         Both Ms. Powers and Ms. Strader attested to their respective contentions under penalty
of perjury. See ECF 16, at ¶ 16 (Strader Decl.) and ECF 22, at ¶ 12 (Powers Decl.).



PAGE 7 – OPINION AND ORDER
          Case 3:19-cv-00284-JR        Document 35       Filed 07/23/20      Page 8 of 11




Defendant need show to establish a meritorious defense for purposes of Rule 60(b)(1). See

Hawaii Carpenters’ Tr. Funds, 794 F.2d at 513. Thus, this factor supports allowing the

underlying dispute to be resolved on the merits.

        3. The Sufficiency of the Complaint

        Defendant does not contend that Plaintiff’s Complaint is legally insufficient or otherwise

procedurally defective. See ECF 15. Defendant merely disputes the merits and factual accuracy

of Plaintiff’s allegations. On the question of whether the Judgment should be vacated, this factor

is neutral.

        4. The Sum of Money at Stake in the Action

        Plaintiff requested $211,982.28 in her Complaint. ECF 1. In the Judgment entered in this

case, the Court awarded that amount to Plaintiff, plus post-judgment simple interest at the rate of

nine percent per year, beginning May 10, 2019. The amount of money at stake in this action is

significant. This factor supports allowing the underlying dispute to be resolved on the merits.

        5. The Possibility of a Dispute Concerning Material Facts

        As previously discussed under the subheading addressing the merits of Plaintiff’s

substantive claims, there appears to be a serious dispute concerning material facts. Both

Ms. Powers and Ms. Strader have submitted competing declarations in which Ms. Strader states,

under penalty of perjury, that Ms. Powers “forged” the letter dated August 29, 2018 and

Ms. Powers states, also under penalty of perjury, that she did not and that the letter was sent to

her by Ms. Strader. See n.4 and related text. This factor supports allowing the underlying dispute

to be resolved on the merits.

        6. Excusable Neglect

        Plaintiff filed this lawsuit on February 26, 2019 (ECF 1) and completed service on

Defendant’s registered agent in Delaware on March 8, 2019. Ms. Strader states in her declaration


PAGE 8 – OPINION AND ORDER
         Case 3:19-cv-00284-JR         Document 35       Filed 07/23/20     Page 9 of 11




that Violet Energy’s corporate law firm, Harris Bricken, made her “aware of the Powers lawsuit

in February 2019.” ECF 16, at ¶ 11. Ms. Strader adds that she then asked Shelli Honeywell “to

develop a legal strategy without counsel” to defend this lawsuit. Id. According to Ms. Strader,

although Ms. Honeywell graduated from law school, she was not a practicing attorney;

nevertheless, Ms. Honeywell had “volunteered to serve as acting General Counsel and Chief

Financial Office for Violet Power beginning in approximately October 2018.” Id. at ¶ 9. As of

August 2019, Ms. Honeywell was no longer volunteering with Defendant. Id. Also according to

Ms. Strader, Ms. Honeywell recommended that Violet Power retain Trent Whitford in

January 2019 to work on resolving Defendant’s dispute with Ms. Powers. Id. at 12.

       In 2019, Ms. Strader was very busy with other business needs of Defendant. Id. at 13.

Ms. Strader further explains that “[Ms.] Honeywell and other subordinates in the company either

did not understand [Ms. Strader’s] instructions to secure a defense to the Power suit[] or failed to

carry out [Ms. Strader’s] instructions.” Id. at 14. She candidly acknowledges that she “failed to

adequately follow up on assuring that the task [she] delegated was executed.” Id. at ¶ 14. As

noted earlier, Ms. Strader learned of the default judgment in August 2019. Id. at 15. After first

assuming there was nothing that could be done, Ms. Strader eventually found other counsel to

advise her, which resulted in the pending motion.

       Putting aside the parties’ dispute over whether the letter dated August 29, 2018 was

“forged,” including the competing declarations, Plaintiff presents no evidence that Defendant

acted with bad faith, such as an intention to take advantage of the opposing party, interfere with

judicial decisionmaking, or otherwise manipulate the legal process, by allowing a default

judgment to be taken. Thus, there is no culpable conduct sufficient to preclude a finding of




PAGE 9 – OPINION AND ORDER
        Case 3:19-cv-00284-JR           Document 35       Filed 07/23/20     Page 10 of 11




excusable neglect. See Mesle, 615 F.3d at 1092. This factor supports allowing the underlying

dispute to be resolved on the merits.

       7. The Strong Policy Favoring Decisions on the Merits

       This factor supports allowing the underlying dispute to be resolved on the merits.

C. Whether Any Additional “Just Terms” Are Needed

       As explained by Wright & Miller,

               Relief from a judgment is to be on “just terms.” Thus the court, in
               addition to its general discretion whether to reopen a judgment, has
               further discretion to impose those conditions it deems fit, with the
               moving party then having the choice either of complying with the
               conditions or allowing the judgment to stand. The conditions are
               within the court’s power so long as they are a reasonable exercise
               of discretion.

11 Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE § 2857 (3d

ed.); see also Morisse v. Defensive Instruments, Inc., 55 F.R.D. 433 (E.D. Wis. 1972)

(“Rule 60(b) provides for relief ‘upon such terms as are just’; I believe that the plaintiffs are

entitled to substantial terms in connection with the default motion, the oral hearing thereon, and

this application to set aside the default. The defendant was properly served in this case and was

also advised by the court of the scheduled hearing on the plaintiffs’ application for a default

judgment. The grant of the defendant’s motion will be conditioned upon the payment by the

defendant to the plaintiffs or their counsel of the sum of $400.00 within ten days of the filing of

this decision and order.”).

       As previously noted, Plaintiff focuses on the length of delay rather than on any specific

prejudice. The Court has read Ms. Strader’s declaration (ECF 16) and is concerned that given her

very busy schedule, Defendant may cause even further delay in bringing this dispute to

resolution by not promptly complying with its discovery obligations. Accordingly, one of the

“just terms” imposed by the Court in granting Defendant’s motion is that Defendant promptly


PAGE 10 – OPINION AND ORDER
        Case 3:19-cv-00284-JR          Document 35        Filed 07/23/20      Page 11 of 11




comply with all reasonable discovery requests, including the deposition of Ms. Strader, within 90

days from the date of this Opinion and Order, if requested by Plaintiff. Also, to be fair to both

sides, if Plaintiff requests that Ms. Strader’s deposition be taken within 90 days, then Plaintiff

herself also must submit to a deposition within 90 days, if requested by Defendant.

        Further, as previously discussed, Plaintiff has leave to file a petition for reasonable

attorney fees incurred in moving for and obtaining an order of default and default judgment.

Those actions would not have been necessary (and no time would have been spent on those

actions) had Defendant timely responded to the summons in this action. Thus, it is only just and

reasonable to require Defendant to pay Plaintiff for that time as a condition of the Court granting

Defendant’s motion for relief from default judgment.

                                           CONCLUSION

        Defendant’s Motion for Relief from Judgment (ECF 15) is GRANTED subject to just

terms. Plaintiff has leave to file a petition for Plaintiff’s reasonable attorney fees incurred in

moving for and obtaining an order of default and default judgment.

        IT IS SO ORDERED.

        DATED this 23rd day of July, 2020.

                                                        /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




PAGE 11 – OPINION AND ORDER
